DETAILED ACTION
Notice of Pre-AIA  or AIA  Statusgere gere
The present application, filed on or after March 16, 2013, is being examined under the Bifirst inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 02/17/2022 has been entered.  In the Amendment claims 1 and 2 have been amended. Claims 1-8 are pending.
The amendment to claim 1 has overcome the 112 rejection in the Non Final Office action.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
Applicant’s Remarks filed on 02/17/2022 do not  appear to  include arguments.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites. “at least one two portions adapted to allow gas exchange” where it appears it should recite --at least two portions adapted to allow gas exchange--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “said interface portion positioned over a first portion of said at least two portions adapted to allow gas exchange” which does not appear to have support in the specification and drawings as filed.  Applicant has not cited any support for this amendment and there appears to be no disclosure that supports the limitation that the interface portion is positioned over a first portion of said at least two portions.  The specification recites, “the area of permeability 1 may, for example, be a removable cover such that port 4 may server as an interface or access point….” Applicant’s specification, [0016].  However, this does not indicate that the interface portion is positioned over a first portion.  
As claims 2-8 depend from claim 1, they are rejected for at least the same reasons as claim 1.
Claim 2 recites the limitation “said interface portion is reversibly closable by twisting or turning to isolate said first portion from said other portion adapted to allow gas exchange” which does not appear to have support in the specification and drawings as filed.  The specification provides that “the port 4, which as illustrated, may be twisted or turned to switch between open and closed states.” Applicant’s specification, [0016].  However, it does not specifically indicate isolating said first portion from said other portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11, the term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --wherein said at least two  portions are adapted to allow gas exchange are constructed from materials  impermeable to pathogens--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 8365734) in view of Hubbard (US 5150703) and in further view of Matheson (US 2652828) as evidenced by Ang (NPL Article entitled, “Zooming In: Visualizing the Relative Size of Particles” by Carmen Ang).
Regarding claim 1, Lehman discloses a face mask 10 (multi-port, intubation permitting oxygen mask, col. 3, lines 50-62; see annotated Fig. 1 below) 

    PNG
    media_image1.png
    618
    545
    media_image1.png
    Greyscale

for a patient [0032] comprising: a covering 19 (mask body 19, Fig. 1; col. 3, line 1- col. 4, line 8) adapted for covering the mouth and nose of a patient (mask body 19 has a nasal aperture sealed by nasal modifiable membrane and an oral aperture sealed by oral modifiable membrane, col. 4, lines 9-16), said covering comprising at least one transparent portion (the mask material is preferably transparent, col. 3, line 67 – col. 4, line 1); a seal (the mask body has a peripheral edge 23 preferably contoured so as to substantially seal against the surrounding facial tissue of the patient, col. 4, lines 9-24) adapted to seal against the skin of a patient to prevent gas exchange (the mask body has a peripheral edge 23 preferably contoured so as to substantially seal against the surrounding facial tissue of the patient, col. 4, lines 9-24); ); at least two portions (aperture of interchangeable breathing-therapy device connector 12) and 17 (see annotated Fig. 1 above, showing first portion 12 and second portion 17) adapted to allow gas exchange (one or more exhaust ports 17 are disposed in a generally central area of the mask body 19; exhaust ports may include perforations allowing free flowing of the expired gases, col. 4, line 64 – col. 5, line 3; there is an aperture in interchangeable breathing-therapy device connector 12, [0031]; the aperture of the connector 12 is adapted to allow gas exchange); at least one interface portion 12, 29 (interchangeable breathing-therapy device connector 12, col. 4, lines 48-63, Fig.1; cap 29 is removably installed on the connector 12, [0039])  with an aperture for introducing objects through including an intubating blade, (aperture of 12 beneath cap 29, Fig. 1; col. 4, lines 61-63; breathing therapy device 33 is attached to the interchangeable breathing device 33 (Fig. 4) when cap 29 is removed, col. 5, lines 47-49; thus interface portion is capable of the intended use of having an intubating blade introduced through) said interface portion positioned over a first portion of said at least two portions adapted to allow gas exchange (cap 29 of interface portion is positioned over the aperture [first portion of said at least two portions], [0039], Fig. 1) and being reversibly closable to control gas exchange through said first portion (cap 29 [part of interface portion] is removable for usage of the interchangeable breathing therapy device connector 12 [0039], [0038]).
	Lehman does not disclose wherein said at least two portions are adapted to allow gas exchange are constructed from materials generally b
	Hubbard teaches an analogous mask 12 having an analogous second portion adapted to allow gas exchange (barrier 34; non-wetting materials, such as used to form barrier 34, have small apertures which prevent liquids with a relatively high surface tension from passing therethrough yet will allow gases with a low surface tension to pass; the barrier material 34 is designed to freely pass gases in either direction, col. 3, lines 42-61) wherein the second portion adapted to allow gas exchange is substantially impermeable to pathogens (the next outermost layer is a filtration media 36; filtration media 36 inhibits the passage of airborne bacteria in either direction which will prevent passage of germs to and from the wearer of the mask, col. 3, lines 62-66).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second portion adapted to allow gas exchange of the face mask of Lehman is constructed from a material impermeable to pathogens, as taught by Hubbard, to provide an improved face mask which has the capability of preventing the passage of germs to and from the wearer of the mask (Hubbard, col. 3, lines 62-66).
Lehman in view of Hubbard discloses the invention as described above.
Lehman in view of Hubbard does not disclose said first portion adapted to allow gas exchange is constructed from materials generally be impermeable to pathogens.
Matheson teaches an analogous face mask for a patient (Fig. 1, col. 2, line 54 – col. 3 line 17) having an analogous interface portion 15, 17 ( cup shaped support 15 and filter cartridge 17,  Fig. 1, col. 4, lines 18-75) and an analogous first portion (aperture formed between cup shaped support 15 and filter cartridge 17,  Fig. 1, col. 4, lines 18-75), the analogous second portion adapted to allow gas exchange (col. 4, lines 34-75) is constructed from materials generally be impermeable to pathogens (the compression between the flat or bottomed surfaces 19 of the cartridge is sufficient to provide an air excluding contact to prevent contaminated influent air from being drawn through the sealed joint, col. 4, lines 58-63; an object of the respirator is to prevent the passage of dust, col. 1, lines 1-14; as evidenced by Ang, some bacteria are smaller than dust, thus the materials of the analogous interface portion used to construct the analogous aperture generally be impermeable to pathogens) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second portion of the two portions adapted to allow gas exchange of the face mask of Lehman in view of Hubbard is constructed from materials generally be impermeable to pathogens, as taught by Matheson and evidenced by Ang, in order to provide an improved face mask that prevents contaminated influent air from being drawn through the sealed joint (Matheson, col. 4, lines 58-63).
Regarding claim 2, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above and further discloses wherein said at least one interface portion is reversibly closable (a cap 29 is installed on the interchangeable breathing-therapy device connector 12, which is removable for usage of the connector, Lehman, col. 4, lines 61-63).
Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang as combined above does not disclose said at least one interface portion is reversibly closable by twisting or turning to isolate said first portion from said other portion adapted to allow gas exchange.
 Matheson teaches an analogous face mask for a patient (Fig. 1, col. 2, line 54 – col. 3 line 17) having an analogous interface portion 15, 17 (cup shaped support 15 and filter cartridge 17,  Fig. 1, col. 4, lines 18-75) positioned over an analogous first portion (aperture formed between cup shaped support 15 and filter cartridge 17,  Fig. 1, col. 4, lines 18-75; filter cartridge 17 [part of first interface portion] positioned over aperture), and an analogous second portion  (second aperture formed between second cup shaped support 15 and second filter cartridge 17,  Fig. 1, col. 4, lines 18-75), the analogous second portion adapted to allow gas exchange (col. 4, lines 34-75, Fig. 1) wherein said  interface portion is reversibly closable by twisting or turning to isolate said first portion from said other portion adapted to allow gas exchange (1/4 turn of the filter cartridge [part of interface portion] provides an airtight seal, col. 4, lines 63-66; when an airtight seal is provided air at the first interface portion is preventing from entering and is thus is isolated from said other portion adapted to allow gas exchange).
Regarding claim 4, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above wherein said  portions adapted to allow gas exchange are perforated or gas permeable (Lehman, col. 4, line 66- col. 5, line 1; Matheson col. 5, lines 62-74 indicates that filtered air can enter the face piece, thus the filter is gas permeable).
Regarding claim 5, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above further comprising an interface sleeve adapted for covering an inserted object to prevent contact with the mouth or throat of a patient (Lehman Fig.5; nasal diaphragm 15 and oral diaphragm 20 are both configured with a thin, continuous, flexible, perforatable, modifiable membrane 25, 30, Lehman col. 5, lines 4-12; the modifiable membrane is formed of a plastic polymer that allows the membrane 25, to enfold the tube, scope or probe after being manually perforated to fit the particular tube or probe used, Lehman col. 5, lines 4-12.)
Regarding claim 6, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above with regard to claim 5 further comprising a puncturable portion (membrane is perforatable, Lehman col. 5, lines 4-12).
Regarding claim 7, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above further comprising an adapter 11 (standard oxygen tube connector 11; Lehman Fig. 1) for interfacing a medical device with said at least one interface portion 12 (Lehman col. 4, lines 34-48).
Regarding claim 8, Lehman in view of Hubbard and in further view of Matheson as evidenced by Ang discloses the invention as described above further comprising securing features 13, 14 (strap attachments 13, 14, Lehman Fig. 1) to hold said covering against said patient's face (Lehman, col. 3, lines 50-63)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786